IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,918-01


                          EX PARTE EDDIE L. JACKSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2008-420,892-A IN THE 364TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to twenty-five years’ imprisonment. He did not appeal his

conviction.

        Applicant contends, among other things, that trial counsel rendered ineffective assistance and

that Christopher Charles Brantley committed perjury in a sworn affidavit. The trial court concluded

that Applicant had not met his burden of proof and recommended that we deny relief. We believe

that the record should be further developed.
                                                                                                         2

          Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel as set

out in his application. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.

11.07, § 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make further findings of fact and conclusions of law as to whether trial

counsel’s conduct was deficient and Applicant would have insisted on a trial but for her alleged

deficient conduct. The trial court shall also make findings and conclusions as to whether Christopher

Charles Brantley committed perjury in a sworn affidavit and, as a result, Applicant’s due process

rights were violated. The trial court shall also make any other findings of fact and conclusions of

law that it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.



Filed: May 18, 2016
Do not publish